Citation Nr: 9913207	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-43 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastrointestinal 
disorder, claimed as gastroenteritis.  

Entitlement to an increased rating for right hydronephrosis, 
with ureteropelvic obstruction, currently evaluated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1945 to November 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in May 1996 which denied the claimed benefits.  


REMAND

The Board notes that, on his VA Form 9, received in September 
1996, the veteran indicated that he desired a personal 
hearing before a Member of the Board.  He also stated that he 
wanted a personal hearing before a "local hearing officer."  
In January 1997, he testified at a hearing before a hearing 
officer at the RO.  However, to clarify the veteran's wishes 
regarding a Board hearing, the Board wrote him in April 1999.  
The veteran responded that he still desires a hearing before 
a Member of the Board at the RO.  

Therefore, in order to accord the veteran every opportunity 
to present evidence and argument in support of his claims, 
this case is REMANDED for the following action:  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO (Travel Board Hearing).  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



